Citation Nr: 1220997	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory condition, including chronic obstructive pulmonary disease (COPD), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1969.  

This matter comes to the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that increased the evaluation of the Veteran's service-connected diabetes mellitus to 20 percent disabling, and denied the Veteran's application to reopen his claim for COPD (claimed as COPD, emphysema, or asbestosis.   The Veteran filed a notice of disagreement dated in November 2008, and the RO issued a statement of the case dated in May 2009.  The Veteran submitted his substantive appeal in July 2009.

In April 2012, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  

After the most recent supplemental statement of the case in connection with the claim, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.

Because the assigned evaluation of the Veteran's service-connected diabetes mellitus does not represent the maximum rating available, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a higher evaluation for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 2004, the RO denied the Veteran's claim of entitlement to service connection for chronic obstructive pulmonary disease, claimed as COPD, emphysema, or asbestosis; the decision was not appealed and it became final.

2.  The evidence received since the April 2004 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder, to include COPD.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision, that denied entitlement to service connection for chronic obstructive pulmonary disease, claimed as COPD, emphysema, or asbestosis, is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the April 2004 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for respiratory disorder, to include COPD, is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in April, July and September 2008, and February and May 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In terms of the Veteran's new and material claim decided herein, the Board observes that the May 2006 letter specifically notified the Veteran that his claim had previously been denied on the basis that the Veteran's diagnosed COPD was related to cigarette abuse and that the medical evidence did not support the conclusion that COPD is related to Agent Orange exposure.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of his claim that related to these facts.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The letter was sent prior to the initial adjudication of the Veteran's claim.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claim was readjudicated, and the Veteran was provided a Supplemental Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded the opportunity to testify at a hearing before the Board in April 2012.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claim.  With respect to the claim, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  New and Material Claim

The Veteran contends that he is entitled to service connection for a respiratory disorder, to include COPD.  The Veteran's claim was previously denied in April 2004.  At that time of the previous decision, the RO found that the Veteran's lung condition was due to cigarette abuse, not his military service, and that the medical evidence did not support the conclusion that the condition was associated with herbicide exposure. 

Since April 2004, the Veteran's claims file contains VA and private medical records, the Veteran's testimony before the Board, and statements submitted by the Veteran in connection with the claim.  The medical records note diagnoses and treatment for COPD and emphysema.  These records, however, do not contain evidence indicating that the Veteran's diagnosed lung condition had its onset in or was aggravated by the Veteran's active military service.  Nor does the evidence indicate that the condition is related to Agent Orange exposure.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file since the April 2004 RO decision is new evidence, in that it was not previously physically of record at the time of the April 2004 decision.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence reflects that the Veteran has current diagnoses related to COPD and emphysema, but does not link this disability to the Veteran's active military service or exposure to Agent Orange.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on his own behalf that his lung disability is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lung disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding his relationship between his disability and his military service is duplicative of the evidence of record at the time of the April 2004 rating decision.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the record since April 2004 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for a respiratory condition, to include COPD.  As such, the Veteran's claim is not reopened and the appeal is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a respiratory condition, to include COPD, has not been received, and the appeal is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this regard, the Board notes that the Veteran's most recent VA examination for his diabetes mellitus is dated in May 2008, over four years ago.  In addition, the Veteran testified before the Board concerning worsening symptoms related to his service-connected diabetes mellitus.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file outstanding records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran testified that he has been treated at the VA, including the River Bank and Leeds facilities.  Updated records from the VA should be obtained and associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.    

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from the VA, including records of the Veteran's treatment at the River Bank and Leeds facilities.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected diabetes mellitus.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should render findings as to whether the Veteran's diabetes mellitus requires (i) insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, (ii) insulin, restricted diet, and regulation of activities, (iii) insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, or (iv) more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


